Case: 16-14255       Date Filed: 03/01/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 16-14255
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:15-cv-02136-AT



BSL INVESTMENTS, II, LLC,
f.k.a. Fresh Frozen Foods, LLC,

                                                           Plaintiff - Appellant,


versus


FRESH FROZEN FOODS, INC.,
f.k.a. FFF Acquisition Sub, Inc.,

                                                           Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                   (March 1, 2017)
              Case: 16-14255     Date Filed: 03/01/2017   Page: 2 of 2


Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      This is a contract dispute arising from an escrow agreement between BSL

Investments and Fresh Frozen Foods. BSL filed a complaint in district court

seeking a declaratory judgment that, among other things, Fresh Frozen Foods is not

entitled to escrow funds governed by the agreement. The district court granted

summary judgment to Fresh Frozen Foods. The court found that Fresh Frozen

Foods requested access to the escrow funds as indemnification for damages it

suffered from dealings with BSL; BSL failed to timely dispute the request; and

under the plain language of the escrow agreement, BSL’s failure waived BSL’s

right to contest the request. BSL appeals the district court’s summary judgment

decision.

      After careful review of the record and the parties’ briefs, we affirm

substantially for reasons set forth in the district court’s thorough opinion. See BSL

Investments, II, LLC v. Fresh Frozen Foods, Inc., No. 1:15-cv-02136 (N.D. Ga.

June 16, 2016).

      AFFIRMED.




                                          2